

117 HR 1801 IH: CHAMPVA Children’s Care Protection Act of 2021
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1801IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Ms. Brownley (for herself, Mr. Pappas, Mr. Tonko, Mr. Ryan, Mrs. Kirkpatrick, Ms. Castor of Florida, Ms. Norton, Mrs. Hayes, and Mr. Hastings) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to increase the maximum age for children eligible for medical care under the CHAMPVA program, and for other purposes.1.Short titleThis Act may be cited as the CHAMPVA Children’s Care Protection Act of 2021.2.Increase of maximum age for children eligible for medical care under CHAMPVA program(a)IncreaseSubsection (c) of section 1781 of title 38, United States Code, is amended to read as follows:(c)(1)Notwithstanding clauses (i) and (iii) of section 101(4)(A) of this title and except as provided in paragraph (2), for purposes of this section, a child is eligible for benefits under subsection (a) until the child's 26th birthday, regardless of the child's marital status.(2)This subsection shall not be construed to limit eligibility for benefits under subsection (a) of a child described in section 101(4)(A)(ii) of this title..(b)Effective DateSuch subsection, as so amended, shall apply with respect to medical care provided on or after the date of the enactment of this Act.